UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7461


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NATHANIEL BURRESS,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:04-cr-00031-FPS-JES-1)


Submitted:   June 24, 2010                 Decided:   July 15, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant.   Randolph John Bernard, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Burress appeals the district court’s orders

granting his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction, and denying his amended § 3582(c)(2) motion.                      We have

reviewed the record and find no reversible error.                     Accordingly,

we deny Burress’s motions for appointment of counsel and affirm

the   district   court’s     orders.       United   States      v.    Burress,    No.

5:04-cr-00031-FPS-JES-1 (N.D. W. Va. July 17, 2009; Dec. 22,

2009).     We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented      in      the    materials

before   the   court   and    argument     would    not   aid     the      decisional

process.

                                                                             AFFIRMED




                                       2